DETAILED ACTION
1)	Claims 1, 3, 6, 13 to 15, 19, 21, 23, 25, 27, 30, 37, 39, 42, 43 and 106 to 108 are pending in the instant application.  Claims 1, 2, 6, 25 27, and 43 have been amended, claims 9 to 12, 33 and 34 have been canceled, and claims 106 to 108 have been added as requested by Applicant in the correspondence filed 15 September of 2020.
2)	Any objection or rejection of record that is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
3)	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
4)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
5)	Applicant’s election without traverse of Crohn’s disease as the species of disease or disorder, Trmp5 activity as the species of activity to be enhanced, and a nucleic acid as the species of agent that enhances Trpm5 activity, in the replies filed on 20 September of 2019 and 21 January of 2020 is again acknowledged.  As a result, in the absence of an allowable generic claim the elected invention is a method of inducing a type 2 helper T cell (TH2) immune response in a subject afflicted with Crohn’s disease by the administration thereto of a nucleic acid that enhances Trpm5 expression.   Consequently, claimsCrohn’s 13, 14, 21, 23, 37, 43 and 106 to 108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Rejection; Improper Markush Grouping
6)	Claims 1, 3, 25 and 27 stand rejected on the basis that they each contain an improper Markush grouping of alternatives essentially for those reasons of record in section 6 of the office action mailed 16 March of 2020.
With respect to claims 1 and 25, the Markush grouping of an agent that enhances the expression of Trpm5, an agent that enhances the activity of Trpm5, and a taste receptor ligand that activates TAS1R3 is improper because the alternatives defined by the Markush grouping clearly do not share both a single structural similarity and a common use. 
With respect to claims 3 and 27, the Markush grouping of an agent that enhances the activity of Trpm5, an agent that enhances the expression of Trpm5, a small molecule agonist of Trpm5, an antibody that binds to Trpm5, and a nucleic acid that encodes Trpm5 is improper because the alternatives defined by the Markush grouping clearly do not share both a single structural similarity and a common use. 
In the response filed 15 September of 2020, Applicant has traversed this rejection on the premise that “the agents within the claims contain a common use because the agents recited are capable of inducing a type 2 helper T cell (Th2) immune response, treating inflammatory bowel disease, or treating a parasitic infection”.  This is not found persuasive because the common use must be based upon a shared “single structural similarity” between the alternate embodiments, and Applicant has failed to identify that shared structural similarity that conveys upon the alternate embodiments a common use.  For example, Applicant provides no evidence that an agent that enhances the expression of Trpm5 and a taste receptor ligand that activates TAS1R3 belong to a common class of compounds or are chemically or structurally related in any way.  Further, a nucleic acid that encodes Trpm5 and an antibody that binds to Trpm5 are chemically and structurally unrelated compounds.  Applicant’s attention is again directed to MPEP § 706.03(y) for guidance on this issue.
Claim Rejections - 35 USC § 112
7)	Claims 1, 3, 6, 15, 19, 25, 27, 30, 39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  As stated in section 7 of the office action mailed 16 March of 2020, these claims encompass a method of inducing a type 2 helper T cell (TH2) immune response in a subject afflicted with Crohn’s disease by the oral administration thereto of a nucleic acid that enhances Trpm5 expression wherein not a single operable embodiment of that method was described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession thereof as of the earliest effective filing date of the instant application.
In the response filed 15 September of 2020, Applicant has traversed this rejection on the premise that “there is sufficient written description in Applicant’s specification regarding the claimed methods that would lead one of skill in the art to conclude that Applicant was in possession of the claimed invention at the time the application was filed”.  Specifically, Applicant argues that “the specification as filed fully describes the functional characteristics of the claimed nucleic acids”.  
This argument is found unpersuasive because the claims are not drawn to a nucleic acid, they are drawn to a method of a method of inducing a type 2 helper T cell (TH2) immune response in a subject afflicted with Crohn’s disease by the administration thereto of a nucleic acid that enhances Trpm5 expression, and the specification provides not evidence that, at the time that it was filed, Applicant had actually demonstrated that the administration of a nucleic acid that enhances Trpm5 expression to a subject afflicted with Crohn’s disease actually produced any measurable beneficial effect in that subject.  At best, the text on pages 20 to 22 of the specification essentially provides a theory that the administration of a nucleic acid that enhances Trpm5 expression to a subject afflicted with Crohn’s disease might be beneficial, in the complete absence of any evidence supporting that theory.  A theory that is totally unsupported by evidence does not constitute a reduction to practice of a method of treating Crohn’s disease.  As stated in the original rejection, “[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.” Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997), and “determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves”, Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention can not be predicted by merely reviewing diagrams or illustrations.  To demonstrate the reduction to practice of a method of treating an animal requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition.  In the instant case, Applicant has provided none of these.  Consequently, Applicant has failed to demonstrate possession of even a single operable embodiment of the claimed method as of the earliest effective filing date of the instant application.
8)	Claims 1, 3, 6, 15, 19, 25, 27, 30, 39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  As stated in section 8 of the office action mailed 16 March of 2020, these claims encompass a method of inducing a type 2 helper T cell immune response in a subject or of preventing an inflammatory bowel disease in a subject by the administration of a nucleic acid encoding Trpm5 thereto wherein that method was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without the need for substantial experimentation and further inventive contribution, if at all. 
As stated in the original rejection, whereas claim 1 is remarkably broad, the instant specification does not adequately describe even a single working example of the claimed method.  An adequate written description of such a method of treating requires the disclosure of specific protocol that has been shown or can reasonably be predicted to produce the desired result.  The practice of that method without the need for substantial undue experimentation and additional inventive contribution requires the disclosure of an effective route, duration and quantity of administration of that protein to a subject and this information is not provided by the instant specification.  The text on pages 20 to 22 of the instant specification clearly fails to supply the guidance that would be needed by a routine practitioner.  The instant specification has also failed to disclose how these parameters are to be determined, how a similar method was practiced in the art with a different agent or to provide even a single working example, prophetic or actual, of the claimed method.  In the absence of this guidance a practitioner would have to resort to a substantial amount of undue experimentation involving the variation in the amount and duration of administration of an “agent” of the instant invention and in determining a suitable route of administration.  The instant situation is directly analogous to that which was addressed in In re Colianni, 195 U.S.P.Q. 150,(CCPA 1977), which held that a "[d]isclosure that calls for application of "sufficient" ultrasonic energy to practice claimed method of fusing bones but does not disclose what "sufficient" dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequence, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph".
  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held that:
 “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one can not following the guidance presented therein and practice the claimed method without first making a substantial inventive contribution.  
As stated in the decision in Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005):
“Rasmusson argues that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is "not implausible" that the invention will work for its intended purpose. As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. Because we have upheld the Board's determination of priority due to lack of enablement, it is unnecessary for us to address the Board's ruling regarding lack of adequate written description.”
In the response filed 15 September of 2020, Applicant has relied upon a declaration by Wendy Garett, which fails to disclose whether the experiment described therein was completed before or after the filing of the instant application, to describe “the effects of the TRPM5 small molecule agonist on paneth cell anti-microbial protein secretion”.  Applicant is reminded that the instant claims are drawn to a method of inducing a type 2 helper T cell immune response in a subject or of preventing an inflammatory bowel disease in a subject by the administration of a nucleic acid encoding Trpm5 thereto, and the Garett declaration fails to offer any explanation as to how the evidence presented therein relates to the claimed method.
In so far as Applicant urges that the Howitt et al. publication (ImmunoHorizons 4(1):23-32, 2020), shows “that taste receptor TAS1R3 regulates small intestinal tuft cell homeostasis”, this publication was not available to the public as of the filing of the instant application and is absolutely silent regarding the prevention of an inflammatory bowel disease in a subject by the administration of a nucleic acid encoding Trpm5 thereto.
Claim Rejections - 35 USC § 101

9)	Applicant is again advised that, in so far as claim 1 relates to the non-elected embodiments of administering an agent that activates a taste receptor to a subject, it encompasses any process that includes the consumption of sweet or umami tasting compounds since it is very old and well known in the art of receptor biology that the perception of umami taste results from the ligand activation of TAS1R1/TAS1R3.  Consequently, claim 1 encompass any process that includes the consumption of umami tasting compounds, which is a natural process that is neither new nor the invention of Applicant.
In so far as Applicant urges that, limiting claim 1 to “a taste receptor ligand that activates TAS1R3” somehow avoids this rejection, it does not. 
Response to Arguments
10)	Applicant's arguments filed 15 September of 2020 have been fully considered but they are not persuasive for those reasons given above.
     Conclusion
11)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/Primary Examiner, Art Unit 1649